PER CURIAM
Plaintiff assigns as sole error the allowance by the trial court of defendant’s motion for judgment notwithstanding the verdict. Our task is to review the record to ascertain whether, viewing the evidence in the light most favorable to plaintiff, there is any evidence to support the jury verdict; if so, it must be reinstated. Jacobs v. Tidewater Barge Lines, 277 Or 809, 811, 562 P2d 545 (1977); Caldwell v. Pop’s Homes, Inc., 54 Or App 104, 106, 634 P2d 471 (1981).
On the basis of our review, we conclude that there is evidence to support the verdict and that the trial court should not have granted defendant’s motion.
Reversed.